    Case
     Case1:20-cv-07852-PGG-RWL
          1:20-cv-07852-PGG-RWL Document
                                 Document13-1
                                          14 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page11ofof14
                                                                         14




LAW OFFICES OF PHILIP E. KLEIN
324 E. 48th Street, Ste 1
New York, N.Y.10017
Email: pklein@philnyc.com
Phone: (347)735-5222
ATTORNEYS FOR DEFENDANT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X

JOSUE ROMERO, on behalf of himself and all
others similarly situated,

                                       Plaintiffs,
                                                                Index No.: 1:20-cv-07852
-against-

PUBLIC CLOTHING COMPANY INC.

                                       Defendant.
                                                        X




                                     CONSENT DECREE

               1.     This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff JOSUE ROMERO

(“Plaintiff”), and Defendant, PUBLIC CLOTHING COMPANY INC. inclusive of its past,

present, and future affiliates, parent entities, subsidiaries, related businesses, business units,

divisions and their respective officers, trustees, employees, managers, agents, consultants,

attorneys, advisors, representatives, insurers, heirs, executors, administrators, predecessors,

successors and assigns or any other person acting by or through any of them (cumulatively

“Defendant”). Plaintiff and Defendant shall hereinafter be collectively referred to as, the

“Parties” for the purposes and on the terms specified herein.

                                           RECITALS



                                                 1
    Case
     Case1:20-cv-07852-PGG-RWL
          1:20-cv-07852-PGG-RWL Document
                                 Document13-1
                                          14 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page22ofof14
                                                                         14




               2.     Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42

U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit

discrimination on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, and accommodations by any private entity that

owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C. §

12182(a); 28 C.F.R. § 36.201(a).

               3.     On or about October 20, 2020 Plaintiff filed this lawsuit in the U.S.

District Court for the Southern District of New York entitled JOSUE ROMERO v. PUBLIC

CLOTHING COMPANY INC. (Docket No. 1:20-cv-07852) (the “Action”). The Plaintiff alleged

that Defendant’s website: www.atmcollection.com, is not fully accessible to individuals with

disabilities in violation of Title III of the Americans with Disabilities Act of 1990 (“ADA”), the

New York State Human Rights Law (“NYSHRL”), the New York State Civil Rights Law

(“NYSCRL”), and the New York City Human Rights Law (“NYCHRL”).

               4.     Defendant expressly denies that the Website or any other website

operated by or on Defendant’s behalf (cumulatively the “Website”) violates any federal, state

or local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and any other

wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does not

admit any wrongdoing.

               5.     This Consent Decree resolves, settles, and compromises all issues

between the Parties in the Action.

               6.      This Consent Decree is entered into by the Plaintiff.

                                       JURISDICTION




                                                2
    Case
     Case1:20-cv-07852-PGG-RWL
          1:20-cv-07852-PGG-RWL Document
                                 Document13-1
                                          14 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page33ofof14
                                                                         14




              7.      Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website (and may operate other websites) which is available through the

internet to personal computers, laptops, mobile devices, tablets, and other similar technology.

Plaintiff contends that Defendant’s Website is a service, privilege, or advantage of the

Defendant’s physical locations, thus rendering it a public accommodation subject to Title III

of the ADA. 42 U.S.C. §12181(7); 12182(a). Defendant denies that its Website is a public

accommodation or a place of public accommodation or are otherwise subject to Title III of

the ADA.

              8.       This Court has jurisdiction over this action under 28 U.S.C. § 1331,

and 42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent

Decree venue is appropriate.

                                 AGREED RESOLUTION

              9.      Plaintiff and Defendant agree that it is in the Parties’ best interest to

resolve the Action on mutually agreeable terms without further litigation. Accordingly, the

Parties agree to the entry of this Consent Decree without trial or further adjudication of any

issues of fact or law raised in Plaintiff's Complaint. In resolution of this action, the Parties

hereby AGREE to the following:

                                       DEFINITIONS

              10.     Effective Date means the date on which this Consent Decree is entered

on the Court’s Docket Sheet following approval by the Court.

              11.     Reasonable Efforts means, with respect to a given goal or obligation,

the efforts that a reasonable person or entity in Defendant's position would use to achieve

that goal or obligation. Any disagreement by the Parties as to whether Defendant has used



                                               3
    Case
     Case1:20-cv-07852-PGG-RWL
          1:20-cv-07852-PGG-RWL Document
                                 Document13-1
                                          14 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page44ofof14
                                                                         14




Reasonable Efforts as provided for under this Consent Decree shall be subject to the dispute

resolution procedures set forth in paragraphs 16 through 29 of this Consent Decree.

Reasonable Efforts shall be interpreted so as to not require Defendant to undertake efforts

whose cost, difficulty or impact on Defendant’s Website could constitute an undue burden, as

defined in Title III of the ADA but as applied solely to Defendant’s Website - as though they

are collectively a standalone business entity, or which could result in a fundamental

alteration in the manner in which Defendant operates its Website - or the primary functions

related thereto, or which could result in a loss of revenue or traffic on its Website related

operations.

                                          TERM

              12.    The term of this Consent Decree shall commence as of the Effective

Date and remain in effect to the date, if any, that the regulations are adopted in the

Department of Justice’s anticipated proposed regulations for websites under Title III of the

ADA.

                GENERAL NONDISCRIMINATION REQUIREMENTS

              13.    Pursuant to the terms of this Consent Decree, Defendant:

                     a. Shall not intentionally deny persons with a disability (as defined

                         under the ADA), including the Plaintiff, the opportunity to

                         participate in and benefit from the goods, services, privileges,

                         advantages, and accommodations through its Website as set forth

                         herein. 42 U.S.C. §12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

                     b. shall use Reasonable Efforts to provide persons with a disability (as

                         defined under the ADA), including the Plaintiff, an equal



                                             4
    Case
     Case1:20-cv-07852-PGG-RWL
          1:20-cv-07852-PGG-RWL Document
                                 Document13-1
                                          14 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page55ofof14
                                                                         14




                          opportunity to participate in or benefit from the goods, services,

                          privileges, advantages, and accommodations provided through its

                          Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28

                          C.F.R. § 36.202(b); and

                      c. shall use Reasonable Efforts to ensure that persons with a disability

                          (as defined under the ADA), including the Plaintiff, are not

                          excluded, denied services, segregated, or otherwise treated

                          differently because of the absence of auxiliary aids and services,

                          through    its   Website   as   set   forth     herein.   42   U.S.C.   §

                          12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                     COMPLIANCE WITH TITLE III OF THE ADA

               14.    Web Accessibility Conformance Timeline: Defendant shall use its

commercially reasonable efforts to ensure full and equal enjoyment of the goods, services,

privileges, advantages, and accommodations provided by and through the Website according

to the following timeline and requirements provided that the following dates will be extended

in the instance that the Department of Justice releases regulations for websites under Title III

of the ADA while this Consent Decree is in effect and which contain compliance dates

and/or deadlines further in the future than the dates set forth herein:

                      a. Within twelve (12) months of the Effective Date, the Defendant

                          shall ensure that the Websites substantially conform to the Web

                          Content Accessibility Guidelines 2.0 Level A and AA Success

                          Criteria ("WCAG 2.0 AA") in such a manner so that the Website




                                                5
    Case
     Case1:20-cv-07852-PGG-RWL
          1:20-cv-07852-PGG-RWL Document
                                 Document13-1
                                          14 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page66ofof14
                                                                         14




                         will be accessible to persons with disabilities as set forth in

                         Paragraph 26 below.

                      b. Defendant shall not be responsible for ensuring that third party

                         content or plug-ins that are not owned by Defendant, but are

                         otherwise located on the Website or linked to from the Website, are

                         accessible or otherwise conform to WCAG 2.0 AA.

                      c. Between the Effective Date and twelve (12) months from the

                         Effective Date, Defendant shall test the Website on a periodic basis

                         with assistive technology such as screen readers and screen

                         magnifiers, and with users with disabilities who use these

                         technologies.

                           SPECIFIC RELIEF TO PLAINTIFF

              15.     Specific Relief: The Plaintiff and the Defendant have agreed to settle

all matters relating to costs, damages, attorneys’ fees, experts’ fees, other financial matters,

relating to any alleged inaccessibility of the Website and any and all other websites operated

by or for the benefit of the Defendant, its parent, subsidiary, affiliated and related companies

through a separate agreement (the “Settlement Agreement”) hereby incorporated by reference

into this Consent Decree. The Settlement Agreement shall be provided to the Court in

camera for inspection and review if the Court so requires in order to extend its enforcement

jurisdiction over the terms of the Settlement Agreement.

                     PROCEDURES IN THE EVENT OF DISPUTES

              16.     The procedures set forth in Paragraphs 17 through 19 must be

exhausted in the event that (i) Plaintiff alleges that Defendant has failed to meet its



                                               6
    Case
     Case1:20-cv-07852-PGG-RWL
          1:20-cv-07852-PGG-RWL Document
                                 Document13-1
                                          14 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page77ofof14
                                                                         14




obligations pursuant to this Consent Decree or (ii) Defendant alleges that there is a criteria of

WCAG 2.0 AA with which it cannot substantially comply as set forth herein. There will be

no breach of this Consent Decree by Defendant in connection with such allegations until the

following procedures have been exhausted.

              17.     If a party believes that the other party hereto has not complied in all

material respects with any provision of the Consent Decree, that party shall provide the other

party with written notice of non-compliance containing the following information: (i) the

alleged act of non-compliance; (ii) a reference to the specific provision(s) of the Consent

Decree that is not being complied with in all material respects; (iii) a statement of the

remedial action sought by the initiating party; and (iv) a reasonably detailed statement of the

specific facts, circumstances and legal argument supporting the position of the initiating

party. Plaintiff will notify Defendant in writing after the dates for compliance set forth herein

if Plaintiff believes that the Website is in any way not compliant with this Consent Decree.

Defendant will notify Plaintiff in writing if it believes there is a criteria of this Consent

Decree with which it cannot substantially comply hereunder. All notifications must include

reasonable detail and shall be made in the manner set forth in Paragraph 22.

              18.     Within thirty (30) days of either Party receiving notice as described in

Paragraph 17, the other Party will respond in writing to the notice. Within fifteen (15) days

of receipt of the response, the Parties will meet by telephone, or in person, in an attempt to

informally resolve the issue.

              19.     If the issue remains unresolved within thirty (30) days of the meeting

referenced in Paragraph 18, the Parties will each have an additional thirty (30) days to select

an expert and the two experts will mutually select an independent accessibility consultant



                                               7
    Case
     Case1:20-cv-07852-PGG-RWL
          1:20-cv-07852-PGG-RWL Document
                                 Document13-1
                                          14 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page88ofof14
                                                                         14




with substantial experience in accessible website design who will evaluate the particular

item(s) raised based on whether a person, who has a disability and uses screen reader

software and has average screen reader competency (“person with a Visual Impairment who

has average screen reader competency”), can adequately utilize the Website.

              20.    There will be no breach of this Consent Decree unless (a) the

independent accessibility consultant determines that a particular item(s) cannot be

accomplished by a person with a disability who has average screen reader competency using

a prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in

combination with one of the following browsers (in versions of which that are currently

supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b)

Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of

time of not less than ninety (90) days of receiving the accessibility consultant’s opinion. If

the accessibility consultant believes that a reasonable time using Reasonable Efforts to

remedy the items found not to be usable is longer than one hundred eighty (180) days, then

the Parties may agree on a longer time period without leave of Court so long as the extension

is documented in writing and executed by the Parties to this Agreement or their respective

counsel. If the accessibility consultant finds that a particular item found not to be usable

cannot be remedied using Reasonable Efforts, Defendant shall not be obligated to remedy

that item.

              21.    Any of the time periods set forth in Paragraphs 17 through 20 may be

extended by mutual agreement of the Parties.




                                               8
    Case
     Case1:20-cv-07852-PGG-RWL
          1:20-cv-07852-PGG-RWL Document
                                 Document13-1
                                          14 Filed
                                              Filed04/06/21
                                                    04/05/21 Page
                                                              Page99ofof14
                                                                         14




               22.    Any notice or communication required or permitted to be given to the

Parties hereunder shall be given in writing by e-mail and by overnight express mail or United

States first class mail, addressed as follows:

               For PLAINTIFF:                        Joseph H. Mizrahi, Esq.
                                                     Cohen & Mizrahi LLP
                                                     300 Cadman Plaza West, 12th Floor
                                                     Brooklyn, NY 11201
                                                     Email: Joseph@cml.legal
                                                     Phone: 929-575-4175
                                                     Fax: 929-575-4195


For DEFENDANT:                                        Public Clothing Company, Inc.
                                                     70 Triangle Boulevard
                                                     Carlstadt, New Jersey 07072
                                                     Attention: Chief Financial Officer

       With a copy by like means which shall
              not be deemed to be service to:        Philip E. Klein, Esq.
                                                     LAW OFFICES OF PHILIP E. KLEIN
                                                     324 E. 48th Street, Ste 1
                                                     New York, N.Y.10017
                                                     Email: pklein@philnyc.com
                                                     Phone: (347)735-5222
                                                     Fax: (888)617-3875




                                      MODIFICATION

               23.    No modification of this Consent Decree shall be effective unless in

writing and signed by authorized representatives of all Parties.

                      ENFORCEMENT AND OTHER PROVISIONS

               24.    The interpretation and enforcement of this Consent Decree shall be

governed by the laws of the State of New York.




                                                 9
   Case
    Case1:20-cv-07852-PGG-RWL
         1:20-cv-07852-PGG-RWL Document
                                Document13-1
                                         14 Filed
                                             Filed04/06/21
                                                   04/05/21 Page
                                                             Page10
                                                                  10ofof14
                                                                         14




              25.     This Consent Decree contains the entire agreement of the Plaintiff and

the Defendant concerning the subject matter described in Paragraph 3, other than the terms of

the Settlement Agreement, and no other statement, promise, or agreement, either written or

oral, made by any party or agent of any party, that is not contained in this Consent Decree,

and concerns the subject matter described in Paragraph 3, shall be enforceable, other than the

Settlement Agreement.

              26.     If any provision of this Consent Decree is determined to be invalid,

unenforceable, or otherwise contrary to applicable law, such provision shall be deemed

restated to reflect as nearly as possible and to the fullest extent permitted by applicable law

its original intent and shall not, in any event, affect any other provisions, all of which shall

remain valid and enforceable to the fullest extent permitted by applicable law.

       PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

              27.     The Parties to this Consent Decree expressly intend and agree that this

Consent Decree shall inure to the benefit of all persons with a disability as defined by the

ADA, indicating those who utilize a screen reader to access the Websites, which disabled

persons shall constitute third-party beneficiaries to this Consent Decree.

              28.     The signatories represent that they have the authority to bind the

respective parties, Plaintiff and Defendant to this Consent Decree.

                         CONSENT DECREE HAS BEEN READ

              29.     Consent Decree has been carefully read by each of the Parties, and its

contents are known and understood by each of the Parties. This Consent Decree is signed

freely by each party executing it. The Parties each had an opportunity to consult with their

counsel prior to executing the Consent Decree.



                                              10
Case
 Case1:20-cv-07852-PGG-RWL
      1:20-cv-07852-PGG-RWL Document
                             Document13-1
                                      14 Filed
                                          Filed04/06/21
                                                04/05/21 Page
                                                          Page11
                                                               11ofof14
                                                                      14




          [SIGNATURE PAGE TO CONSENT DECREE FOLLOWS]




                                   11
Case
 Case1:20-cv-07852-PGG-RWL
      1:20-cv-07852-PGG-RWL Document
                             Document13-1
                                      14 Filed
                                          Filed04/06/21
                                                04/05/21 Page
                                                          Page12
                                                               12ofof14
                                                                      14




    3 312021                                      9
  Case
   Case1:20-cv-07852-PGG-RWL
        1:20-cv-07852-PGG-RWL Document
                               Document13-1
                                        14 Filed
                                            Filed04/06/21
                                                  04/05/21 Page
                                                            Page13
                                                                 13ofof14
                                                                        14




                  [SIGNATURE PAGE TO CONSENT DECREE]




Dated: ___________________
        3-27-2021                         _______________________
                                          JOSUE ROMERO


                                          PUBLIC CLOTHING COMPANY INC.


Dated: ___________________                By: ______________________

                                             ______________________

                                          Its: _______________________

APPROVED AS TO FORM AND CONTENT:

                                  COHEN & MIZRAHI LLP
Dated: ___________________
         4-2-2021                         By: ______________________
                                          Joseph H. Mizrahi, Esq.
                                          300 Cadman Plaza West, 12th Floor
                                          Brooklyn, NY 11201
                                          Attorneys for Plaintiff JOSUE ROMERO

                                  LAW OFFICES OF PHILIP E. KLEIN
Dated: ___________________                By: ______________________
                                          Philip E. Klein, Esq.
                                          324 E. 48th Street, Ste 1
                                          New York, N.Y.10017
                                          Attorneys for Defendant
                                          PUBLIC CLOTHING COMPANY INC.




                                     12
   Case
    Case1:20-cv-07852-PGG-RWL
         1:20-cv-07852-PGG-RWL Document
                                Document13-1
                                         14 Filed
                                             Filed04/06/21
                                                   04/05/21 Page
                                                             Page14
                                                                  14ofof14
                                                                         14




   COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

               THE COURT, HAVING CONSIDERED the pleadings, law, underlying

facts and having reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

       1)      This Court has personal jurisdiction over Plaintiff and Defendant for the

purposes of this lawsuit pursuant to 28 U.S.C. §§ 1331;

       2)      The provisions of this Consent Decree shall be binding upon the Parties;

       3)      Entry of this Consent Decree is in the public interest;

       4)      This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;

       5)      The Plaintiff is acting as a private attorney general in bringing this lawsuit and

enforcing the ADA; and

       6)      This Consent Decree shall be deemed as adjudicating, once and for all, the

merits of each and every claim, matter, and issue that was alleged, or could have been

alleged by Plaintiff based on, or arising out of, or in connection with, the allegations in the

Complaint.

               NOW THEREFORE, the Court approves the Consent Decree and in doing so

specifically adopts it and makes it an Order of the Court.
                                            40 Foley
                                            Square,           6th
            DONE AND ORDERED in Chambers at ____________ this ____ day of
                                            New York, NY
April
___________, 2021.

                                                    ___________________________
                                                    UNITED STATES DISTRICT JUDGE
Cc: Counsel of record via CM/ECF



                                               13
